Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art, of Tso in view of Turner, teaches and/or suggests all of the claimed limitations of the independent claim except for the claimed feature of when the claimed second ethylene polymer increases then the MD Elmendorf tear strength of the film increases.  Applicants’ remarks were found to be persuasive in showing that this particular limitation feature is not an inherent feature and that the prior art of record does not disclose or suggest this feature. Prior art in general does not disclose why it would be obvious to have this feature within the overall claimed context.  The closest prior art references have been listed in the previously filed and attached PTO-892 forms. For these reasons, claims 16-36 are allowed.  
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 10, 2022